DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 August 2022 has been entered.

Status of Claims
Claim(s) 1–3, 5–8, 11–13, and 16–25 is/are pending.
Claim(s) 4, 9, 10, 14, and 15 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0280039 A1.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–3, 5–8, 11–13, 16–23, and 25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Claim(s) 24 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 24 recites the limitation "a third region that ... does not overlap with either of the first and second regions." Applicants have indicated this limitation is supported by FIGS. 2A–3B. The term overlap is defined as extend over so as to cover partly (see overlap, New Oxford American Dictionary). The third region overlaps the first region or the second region in FIGS. 2A–3B. FIG. 2A and its accompanying description describe a third region matching a second region or a first region (e.g., [0113]); FIG. 2B and its accompanying description describe a third region surrounding a second region or a first region (e.g., [(0115]); FIG. 2C and its accompanying description describe a third region placed and agglomerated with a second region or a first region (e.g., [0119]); FIG. 3A and its accompanying description describe a third region having the same area as a second region or a first region (e.g., [0129]); and FIG. 3B and its accompanying description describe a third region is mixed with a second region or a first region (e.g., [0130]). The specification does not contain any other description with respect to a third region not overlapping a second region or a first region. Therefore, claim 24 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim(s) 1–3, 5–8, 11–13, and 16–25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "so as to control flow of ions" in line 31. Claim 1 has previously recited the limitation "so as to control flow of the ions" in line 29. It is unclear if "ions" recited in line 31 is further limiting "the ions" recited in line 29. The Office recommends the limitation "so as to control flow of the ions" in line 31.
Claims 2, 3, 5–8, 11–13, and 16–25 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2, 3, 5–8, 11–13, and 16–25 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
Claim(s) 1–3, 5, 7, 11–13, 16–20, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2015/0140403 A1, hereinafter Moon).
Regarding claim 1, Moon discloses a separator (10) for an electrolytic device (100) that utilizes an electrolyte containing ions (FIG. 2, [0067]), the separator comprising:
a porous body (1) having a first side and a second side spaced from the first side (FIG. 1, [0032]),
the porous body (1) configured to allow movement of the ions through the porous body (1) when the separator is immersed in the electrolyte in the electrolytic device (100, [0047]); and
at least one ionic-flow-control layer (2, 3) functionally located relative to the porous body (1, [0032]),
wherein the at least one ionic-flow-control layer (2, 3) comprises a first plurality of particles (3) each comprising a first copolymer blend compositionally tuned to melt at a first design melting temperature (FIG. 1, [0036]),
wherein the at least one ionic-flow-control layer (2, 3) has a porosity that allows movement of the ions through the at least one ionic-flow-control layer (2, 3) and permit the ions to flow through the separator when the at least one ionic-flow-control layer (2, 3) has not been subjected to the first design melting temperature and the separator is immersed in the electrolyte (FIG. 1, [0046]); and
wherein the first plurality of particles (3) melt so as to reduce the porosity of the at least one ionic-flow-control layer (2, 3) and thereby inhibit flow of the ions through the separator (1) when the at least one ionic-flow-control layer (2, 3) has been subjected to the first design melting temperature or greater and the separator (1) is immersed in the electrolyte (FIG. 1, [0097]);
the at least one ionic-flow-control layer (2, 3) is configured to further reduce flow of the ions through the separator (10) when the temperature of the at least one ionic-flow-control layer (2, 3) reaches a second design melting temperature higher than the first design melting temperature (FIG. 1, [0100]),
the at least one ionic-flow-control layer (2, 3) comprises a second plurality of particles (2) each comprising a second copolymer blend compositionally tuned to melt substantially at the second design melting temperature so as to further reduce the porosity of the at least one ionic-flow-control layer (2, 3) and thereby further inhibit flow of the ions through the separator (FIG. 1, [0100]); and
wherein either (1) the first plurality of particles (3) are clustered with one another so as to control flow of the ions through a first region of the porous body (1) in a direction extending between the first and second sides of the porous body (1, [0032]) and
the second plurality of particles (2) are clustered with one another so as to control flow of the ions through a second region of the porous body (1) in the direction extending between the first and second sides of the porous body (1, [0032]),
wherein the second region is located outside of the first region (FIG. 1, [0032]) or
(2) the first plurality of particles and the second plurality of particles are mixed with one another and applied on the first side of the porous body so as to provide a continuous gradation of melting temperatures along the at least one ionic-flow-control layer.
Regarding claim 2, Moon discloses all claim limitations set forth above and further discloses a separator:
wherein the porous body (1) comprises a porous polymer having a melting temperature greater than the first design melting temperature (FIG. 1, [0097]).
Regarding claim 3, Moon discloses all claim limitations set forth above and further discloses a separator:
wherein the porous body (1) comprises a porous polymer and a ceramic material coated onto the polymer (FIG. 1, [0097]).
Regarding claim 5, Moon discloses all claim limitations set forth above and further discloses a separator:
wherein the first copolymer blend comprises a longer-chain polymer and a shorter-chain polymer (FIG. 1, [0096]),
wherein the longer-chain polymer is longer than the shorter-chain polymer (FIG. 1, [0096]).
Regarding claim 7, Moon discloses all claim limitations set forth above and further discloses a separator:
wherein the first plurality of particles (3) has a mean size in a range of about 1 microns to about 10 microns (see average diameter, [0096]).
Regarding claim 11, Moon discloses all claim limitations set forth above and further discloses a separator:
wherein the porous body (1) has a functional area (FIG. 1, [0100]), and
at least 80% of the functional area is covered by the at least one ionic-flow-control layer (2, 3, [0097]).
Regarding claim 12, Moon discloses all claim limitations set forth above and further discloses a separator:
wherein the first design melting temperature is in a range of about 60° C to about 100° C (see acrylic acid ester-based, [0096]).
Regarding claim 13, Moon discloses all claim limitations set forth above and further discloses a separator:
wherein the first design melting temperature is in a range of about 90° C to about 120° C. (see acrylic acid ester-based, [0096])
Regarding claim 16, Hu discloses all claim limitations set forth above and further discloses a separator:
wherein the first plurality of particles (3) are clustered with one another so as to control the flow of the ions through the first region (FIG. 1, [0032]) and
the second plurality of particles (2) are clustered with one another so as to control the flow of the ions through the second region (FIG. 1, [0031]).
Regarding claim 17, Moon discloses all claim limitations set forth above and further discloses a separator:
wherein the first and second regions are both located on the first side of the porous body (FIG. 1, [0032]).
Regarding claim 18, Moon discloses all claim limitations set forth above and further discloses a separator:
wherein the first region (3) is on the first side of the porous body (1, [0032]) and
the second region (2) is on the second side of the porous body (1, [0032]).
Regarding claim 19, Moon discloses all claim limitations set forth above and further discloses a separator:
wherein the first design melting temperature is in a range of about 65° C to about 100° C (see acrylic acid ester-based, [0096]) and
the second design melting temperature is in a range of about 90° C. to about 120° C (see styrene butadiene, [0100]).
Regarding claim 20, Moon discloses all claim limitations set forth above and further discloses a separator:
wherein the first and second regions laterally abut one another (FIG. 1, [0032])
Regarding claim 23, Moon discloses all claim limitations set forth above and further discloses a separator:
wherein each of the first and second regions is striped in shape (see shapes, [0035]).
Regarding claim 25, Moon discloses all claim limitations set forth above and further discloses a separator:
wherein the first plurality of particles (3) are clustered into two or more first regions that are located on the first side of the porous body (1) and are spaced from one another (FIG. 1, [0032]).

Claim(s) 1, 16, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2018/0309108 A1, hereinafter Shin).
Regarding claim 1, Shin discloses a separator (100) for an electrolytic device that utilizes an electrolyte containing ions (FIG. 1, [0028]), the separator comprising:
a porous body (110) having a first side and a second side spaced from the first side (FIG. 1, [0028]),
the porous body (110) configured to allow movement of the ions through the porous body (110) when the separator is immersed in the electrolyte in the electrolytic device (FIG. 1, [0028]); and
at least one ionic-flow-control layer (120a, 130a) functionally located relative to the porous body (110, [0028]),
wherein the at least one ionic-flow-control layer (120a, 130a) comprises a first plurality of particles (131a) each comprising a first copolymer blend compositionally tuned to melt at a first design melting temperature (FIG. 1, [0030]),
wherein the at least one ionic-flow-control layer (120a, 130a) has a porosity that allows movement of the ions through the at least one ionic-flow-control layer (120a, 130a) and permit the ions to flow through the separator when the at least one ionic-flow-control layer (120a, 130a) has not been subjected to the first design melting temperature and the separator is immersed in the electrolyte (FIG. 1, [0042]); and
wherein the first plurality of particles (131a) melt so as to reduce the porosity of the at least one ionic-flow-control layer (120a, 130a) and thereby inhibit flow of the ions through the separator (100) when the at least one ionic-flow-control layer (120a, 130a) has been subjected to the first design melting temperature or greater and the separator (100) is immersed in the electrolyte (FIG. 1, [0030]);
the at least one ionic-flow-control layer (120a, 130a) is configured to further reduce flow of the ions through the separator (100) when the temperature of the at least one ionic-flow-control layer (120a, 130a) reaches a second design melting temperature higher than the first design melting temperature (FIG. 1, [0041]),
the at least one ionic-flow-control layer (120a, 130a) comprises a second plurality of particles (132a) each comprising a second copolymer blend compositionally tuned to melt substantially at the second design melting temperature so as to further reduce the porosity of the at least one ionic-flow-control layer (120a, 130a) and thereby further inhibit flow of the ions through the separator (FIG. 1, [0041]); and
wherein either (1) the first plurality of particles (131a) are clustered with one another so as to control flow of the ions through a first region of the porous body (1) in a direction extending between the first and second sides of the porous body (110, [0028]) and
the second plurality of particles (132a) are clustered with one another so as to control flow of the ions through a second region of the porous body (110) in the direction extending between the first and second sides of the porous body (110, [0028]),
wherein the second region is located outside of the first region (FIG. 1, [0028]) or
(2) the first plurality of particles and the second plurality of particles are mixed with one another and applied on the first side of the porous body so as to provide a continuous gradation of melting temperatures along the at least one ionic-flow-control layer.
Regarding claim 16, Shin discloses all claim limitations set forth above and further discloses a separator:
wherein the first plurality of particles (131a) are clustered with one another so as to control the flow of the ions through the first region (FIG. 1, [0028]) and
the second plurality of particles (132a) are clustered with one another so as to control the flow of the ions through the second region (FIG. 1, [0028]).
Regarding claim 23, Shin discloses all claim limitations set forth above and further discloses a separator:
wherein each of the first and second regions is striped in shape (FIG. 1, [0046]).
Regarding claim 24, Shin discloses all claim limitations set forth above and further discloses a separator, further comprising:
a third plurality of particles (120a) each comprising a third copolymer blend compositionally tuned to melt substantially at a third design melting temperature higher than the second design melting temperature (FIG. 1, [0064]),
wherein the third plurality of particles (120a) are clustered in a third region that is striped in shape and does not overlap with either of the first and second regions (FIG. 1, [0028]).

Claim Rejections - 35 USC § 103
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 2015/0140403 A1) as applied to claim(s) 5 above, and further in view of Morita et al. (US 2014/0322600 A1, hereinafter Morita).
Regarding claim 6, Moon discloses all claim limitations set forth above, but does not explicitly disclose a separator:
wherein the longer-chain polymer comprises polyethylene and the shorter-chain polymer comprises vinyl acetate.
Morita discloses a separator (70A) comprising an ionic-flow-control layer (72) including a first plurality of particles comprising a longer-chain polymer and a shorter-chain polymer (see ethylene vinyl acetate copolymer, [0161]), wherein the longer-chain polymer comprises polyethylene and the shorter-chain polymer comprises vinyl acetate (see ethylene vinyl acetate copolymer, [0161]) to improve the safety of the battery separator (see higher safety, [0177]). Moon and Morita are analogous art because they are directed to separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the first plurality of particles of Moon with the copolymer of Morita in order to improve the safety of the battery separator.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 2015/0140403 A1) as applied to claim(s) 1 above, and further in view of Hennige et al. (US 2005/0221165 A1, hereinafter Hennige).
Regarding claim 8, Moon discloses all claim limitations set forth above, but does not explicitly disclose a separator:
wherein adjacent particles in the first plurality of particles have an average spacing in a range of about 2 microns to about 5 microns.
Hennige discloses a separator comprising an ionic-flow-control layer including a first plurality of particles (FIG. 3, [0096]), wherein adjacent particles in the first plurality of particles have an average spacing in a range of about 2 microns to about 5 microns (FIG. 4, [0096]) to improve the adhesion of the ionic-flow-control layer (see adhesion, [0055]). Moon and Hennige are analogous art because they are directed to separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the first plurality of particles of Moon with the average spacing of Hennige in order to improve the adhesion of the ionic-flow-control layer.

Allowable Subject Matter
Claim(s) 21 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Moon does not disclose, teach, or suggest the following distinguishing feature(s):
A separator comprising at least one ionic-flow-control layer comprising a first plurality of particles and a second plurality of particles mixed with one another and applied on a first side of a porous body so as to provide a continuous gradation of melting temperatures along the at least one ionic-flow- control layer.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1–3, 5–8, 11–13, and 16–25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725